Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action 
Claims 1-20 have been submitted for examination
Claims 1-20 have been rejected under ODP
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

1.	Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5 of commonly owned U.S. Patent No. 10,635,531. Although the claims at issue are not identical, they are not patentably distinct from each other because as explained below.

Clm

Instant application
Clm

US Patent no.
10,635,531
1













an ECC engine configured to generate parity data from main data using the ECC, and to use the parity data to detect and/or correct at least one error bit in the main data; 



wherein the main data includes a plurality of data bits divided into a plurality of sub data units; 

wherein the ECC includes a plurality of column vectors divided into a plurality of code groups corresponding to respective ones of the sub data units; 


























wherein the column vectors have elements configured to gather a mis-
wherein the mis-corrected bit is generated when the multiple error bits are present in the main data.


















































5


















an ECC engine configured to generate first parity data based on main data using the ECC, and to correct at least one error bit in the main data read from the memory cell array using the first parity data, 
wherein the at least one error bit comprises a first error hit and a second error bit, 
wherein the main data includes a plurality of data bits divided into a plurality of sub codeword groups, 

wherein the ECC includes a plurality of column vectors divided into a plurality of code groups corresponding to the sub codeword groups, 




The error correction circuit of claim 1, wherein: the error correction circuit uses the ECC to correct q error bits of 



2.	Claims 1 and 3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of commonly owned U.S. Patent No. 10,635,531. Although the claims at issue are not identical, they are not patentably distinct from each other because as explained below.

Clm

Instant application
Clm

US Patent no.
10,635,531






































3



an error correction code (ECC) memory configured to store an ECC represented by a generation matrix; and 
an ECC engine configured to generate parity data from main data using the ECC, and to use the parity data to detect and/or correct at least one error bit in the main data; 



wherein the main data includes a plurality of data bits divided into a plurality of sub data units; 

wherein the ECC includes a plurality of column vectors divided into a 
wherein the column vectors have elements configured to gather a mis-corrected bit and multiple error bits in one symbol; and wherein the mis-corrected bit is generated when the multiple error bits are present in the main data.

The error correction circuit of Claim 1, wherein the multiple error bits include a first error bit, a second error bit and a third error bit; wherein when a first sub data unit of the sub data units includes the first error bit, the second error bit and the third error bit, a first code group corresponding to the first sub data unit includes a plurality of first column vectors; and wherein the 





























an error correction code (ECC) memory that stores an ECC, wherein the ECC is represented by a generation matrix; and 
an ECC engine configured to generate first parity data based on main data using the ECC, and to correct at least one error bit in the main data read from the memory cell array using the first parity data, 
wherein the at least one error bit comprises a first error hit and a second error bit, 
wherein the main data includes a plurality of data bits divided into a plurality of sub codeword groups, 

wherein the ECC includes a plurality of column vectors divided into a plurality 


wherein a first code group corresponding to a first sub codeword group includes a plurality of first column vectors, and a second code group corresponding to a second sub codeword group includes a plurality of second column vectors, wherein, when the first sub codeword group includes the first error bit and the second sub codeword group includes the second error bit, the first column vectors and the second column vectors are arranged in bit configurations such that a result of a bit-wise exclusive OR operation of each of the first column vectors and each of the second column, vectors matches with one of the column vectors in the code groups other than the first code group and the second code group.



3.	Similarly, claims 11 and 16 are rejected on the ground of nonstatutory double patenting of commonly owned U.S. Patent No. 10,635,531 as being unpatentable for the same reasons as per claim 1.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


s 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim US publication no. 2017/0371746 (Hereinafter Kim).
5.	In regard to claim 1, Kim teaches:
An error correction circuit, comprising: 
(Figure 1 in Kim)
an error correction code (ECC) memory configured to store an ECC represented by a generation matrix; and 
(Figure 1, ref. (102) and section [0022] in Kim)
an ECC engine configured to generate parity data from main data using the ECC, and to use the parity data to detect and/or correct at least one error bit in the main data; 
(Figure 1, ref. (102) and section [0022] in Kim)
wherein the main data includes a plurality of data bits divided into a plurality of sub data units; 
(Figure 1, ref. (102) and section [0022] in Kim)
wherein the ECC includes a plurality of column vectors divided into a plurality of code groups corresponding to respective ones of the sub data units; 
(Figure 1, ref. (102) and section [0022] in Kim)
wherein the column vectors have elements configured to gather a mis-corrected bit and multiple error bits in one symbol; and wherein the mis-corrected bit is generated when the multiple error bits are present in the main data.
(Figure 8  and sections [0067]-[0074] in Kim)
6.	In regard to claim 2, Kim teaches:
The error correction circuit of Claim 1, wherein the one symbol includes one of the sub data units or two adjacent sub data units of the sub data units; 
wherein the multiple error bits include odd error bits; and 
wherein the column vectors have elements configured to place the mis-corrected bit in a sub data unit including the multiple error bits.
(Figure 8  and sections [0067]-[0074] in Kim)
7.	In regard to claim 3, Kim teaches:
The error correction circuit of Claim 1, wherein the multiple error bits include a first error bit, a second error bit and a third error bit; wherein when a first sub data unit of the sub data units includes the first error bit, the second error bit and the third error bit, a first code group corresponding to the first sub data unit includes a plurality of first column vectors; and wherein the plurality of first column vectors are configured such that a result of a bit-wise exclusive OR operation on three different column vectors of the first column vectors matches one of the column vectors of the first column vectors except the three different column vectors.
(Figure 4 and section [0044] in Kim)
8.	In regard to claim 4, Kim teaches:
The error correction circuit of Claim 1, 
wherein the multiple error bits include a first error bit, a second error bit and a third error bit; 
wherein when a first sub data unit and a second sub data unit of the sub data units includes the first error bit, the second error bit and the third error bit, a first code group of the plurality of code groups, corresponding to the first sub data unit, includes a plurality of second column vectors, and a second code group of the plurality of code groups, corresponding to the second sub data unit, includes a plurality of second column vectors; and 
wherein the plurality of first column vectors and the plurality of second column vectors are configured such that a result of a bit-wise exclusive OR operation on three different column vectors of the first column vectors and the second column vectors matches one of column 
(Figure 8  and sections [0067]-[0074] in Kim)
9.	In regard to claim 5, Kim teaches:
The error correction circuit of Claim 1, wherein the main data includes 2p-bits of the data bits, wherein p is an integer equal to or greater than six; wherein the parity data includes (p+2)-bit parity bits; 
wherein the ECC is a single error correction and double error detection (SECDED) code; 
wherein the sub data units include first through eighth sub data units, and each of the first through eighth sub data units includes (p+2) bits; and wherein the code groups include first through eighth code groups corresponding to the first through eighth sub data units, respectively.
(Figure 8  and sections [0027] and  [0067]-[0074] in Kim)
10.	In regard to claim 6, Kim teaches:
The error correction circuit of Claim 5, wherein each of the first through eighth code groups includes first through (p+2)-th column vectors; and wherein each of the first through (p+2)-th column vectors includes (p+2) elements.
(Figure 8  and sections [0027] and  [0067]-[0074] in Kim)
11.	In regard to claim 7, Kim teaches:
The error correction circuit of Claim 1, wherein the main data includes 3*2q-bit of the data bits, 
wherein q is an integer equal to or greater than six; 
wherein the parity data includes (q+3)-bit parity bits; wherein the ECC is a single error correction and double error detection (SECDED) code; 
wherein the sub data units include first through twelfth sub data units, and each of the first through twelfth sub data units includes (q+3) bits; and 
wherein the plurality of code groups include first through twelfth code groups corresponding to the first through twelfth sub data units, respectively.
(Figure 8  and sections [0027] and  [0067]-[0074] in Kim)
12.	In regard to claim 8, Kim teaches:
The error correction circuit of Claim 7, wherein each of the first through twelfth code groups includes first through (q+3)-th column vectors; and wherein each of the first through (q+3)-th column vectors includes (9+3) elements.
(Figure 8  and sections [0027] and  [0067]-[0074] in Kim)
13.	In regard to claim 9, Kim teaches:
The error correction circuit of Claim 1, wherein the ECC engine comprises: 
an ECC encoder configured to perform an ECC encoding operation on the main data using the ECC to generate the parity data during a memory write operation; and 
an ECC decoder configured to perform an ECC decoding operation on the main data based on the parity data using the ECC during a memory read operation.
(Figure 1, ref. (102) & (104) & (105) in Kim)
14.	In regard to claim 10, Kim teaches:
The error correction circuit of Claim 9, wherein the ECC decoder comprises: 
a check bit generator configured to generate check bits based on the main data using the ECC; a syndrome generator configured to generate syndrome data based on a comparison of the check bits and the parity data; and 
a data corrector configured to correct the at least one error bit in the main data.
(Figures 9 & 10 in Kim)

16.	Claims 12-14 are rejected for the same reasons as per claims 2-4.
17.	In regard to claim 15, Kim teaches:
The semiconductor memory device of Claim 11, comprising: 
at least one buffer die; and a plurality of memory dies, the plurality of memory dies being stacked on the at least one buffer die and conveying data through a plurality of through silicon via (TSV) lines; wherein each of the plurality of memory dies includes the memory cell array, and wherein the at least one buffer die includes the error correction circuit.
(Figures 13 & 14 and section [0109] in Kim)
18.	Claims17-20 are rejected for the same reasons as per claims 2-5.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIR WADIE RIZK whose telephone number is (571)272-8191.  The examiner can normally be reached on M-F, 9-5.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on 571-272-3819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAMIR W RIZK/Primary Examiner, Art Unit 2112